In an action for an accounting, and for other relief, in which an interlocutory decree had been entered on April 30, .1956 directing that an Official Referee take and state the account between the parties, the defendants appeal from an order of the Supreme Court, Kings County, entered December 18, 1961, denying their motion: (1) to vacate a note of issue, served by plaintiff, which set the cause down for a hearing before an Official Referee to take and state the accounts of defendants in conformity with said interlocutory decree; and (2) to strike such reference from the Referee’s Calendar. Order affirmed, with $10 costs and disbursements. The plaintiff, if so advised, may serve a new note of issue within 20 days after entry of the order hereon. No opinion. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.